DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This action is in response to Amendments filed on January 6, 2022.

Priority
3.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
4.	The drawings were received on January 6, 2022.  These drawings are accepted.

Allowable Subject Matter
5.	Claims 19, 21, 24-26, 31-37 and 39-46 are allowed.

6.	The following is a statement of reasons for the indication of allowable subject matter:  
 	Regarding claims 19, 24-26 and 31-34, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A pod propulsion device comprising: 

 	a motor housing with a pod propeller, wherein the motor housing is connected to the strut and is hanging from the strut through which the motor housing is connected to the hull of the ship such that the motor housing is configured to be located in water; 
 	an electric motor for driving the pod propeller comprising a stator and a rotor, wherein the electric motor includes a motor axis; 
  	a motor casing enclosing the electric motor, including an upper surface that extends to the at least one outer wall of the strut, wherein the upper surface of the motor casing is not in direct heat conductive contact with the surrounding water; and 
 	a stationary heat conducting body in the strut and outside the upper surface of the motor casing, wherein the stationary heat conducting body comprises a solid heat conductive material configured to conduct heat generated by the electric motor directly from the upper surface of the motor casing to the at least one outer wall of the strut.

Regarding claims 35-36 and 46, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A ship, comprising: 
 	a hull; 
 	a strut connected to the hull and including at least one outer wall in direct heat conductive contact with sea water surrounding the ship; 

 	an electric motor for driving the pod propeller comprising a stator and a rotor, wherein the electric motor includes a motor axis; 
 	a motor casing enclosing the electric motor, including an upper surface that extends to the at least one outer wall of the strut, wherein the upper surface of the motor casing is not in direct heat conductive contact with the sea water surrounding the ship; and 
 	a stationary heat conducting body in the strut and outside the upper surface of the motor casing, wherein the stationary heat conducting body comprises a solid heat conductive material configured to conduct heat generated by the electric motor directly from the upper surface of the motor casing to the at least one outer wall of the strut, wherein the stationary heat conducting body conducts the heat generated by the electric motor from the upper surface of the motor casing along at least one part of an axial length of the electric motor.

Regarding claims 37 and 39-45, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A pod propulsion device comprising: 
 	a strut connected to a hull of a ship and including at least one outer wall in direct heat conductive contact with sea water surrounding the ship; Page 6 of 11 4858-3848-4744.1RR0007-US Appl. No. 15/314,493 Response to Final Office Action 
 	a motor housing with a pod propeller, and wherein the motor housing is hanging from the strut and is connected to the strut; 

 	a motor casing including an upper surface that extends to the at least one outer wall of the strut, wherein the upper surface of the motor casing is not in direct heat conductive contact with the sea water surrounding the ship; and 
 	a stationary heat conducting body in the strut and outside the upper surface of the motor casing, the stationary heat conducting body including at least one heat pipe configured to conductively connect the upper surface of the motor casing to the at least one outer wall of the strut, wherein the at least one heat pipe is connected at a first end to the upper surface of the motor casing and connected at a second end to the at least one outer wall of the strut.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hino (JP3259905B2) deals with a pod propeller and ship provided with the pod propeller, and Frauenhofer (DE102004023464A1) deals with a synchronous electric motor mounted in pod with propeller for propulsion of ship having intensely-cooled superconducting rotor windings and a normally-conducting stator cooled by sea water.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY NASH whose telephone number is (571) 270-3349. The examiner can normally be reached on Monday-Friday 8am-4pm. 

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GARY A NASH/Primary Examiner, Art Unit 2838